--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (hereinafter "this Agreement") is made effective as of
September 4, 2007, (the “Effective Date”), between Mediware Information Systems,
Inc., (hereinafter "the Company") and Thomas K. Mann (hereinafter the
“Executive").


WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and President, and the Executive desires to be so employed by the
Company, on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive hereby
agree as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve as the Chief Executive Officer and President of
the Company. The Executive agrees to perform such services customary to such
office as shall from time to time be assigned to him by the Board of Directors.
The Executive further agrees to use his best efforts to promote the interests of
the Company and to devote his full energies to the business and affairs of the
Company.  Executive will not perform any duties for any other business without
the prior written consent of the Chairman of the Board of Directors, and may
engage in charitable, civic or community activities, provided that such duties
or activities do not interfere with the proper performance of his duties under
this Agreement. During the period of employment, if elected, the Executive shall
serve as director on the Company’s Board of Directors, and the Company agrees
(if approved by the independent members of the Board of Directors) to nominate
Executive to serve on the Company’s Board of Directors at the first annual
meeting after the Effective Date of this Agreement.  Additionally, if requested
by the Board of Directors, Executive will serve as a director on the boards of
directors of the Company’s affiliates.  Executive shall also serve as a member
of any board committee to which he may be appointed.  Executive shall not
receive any additional compensation for sitting on any such boards or
committees.


2. Term of Employment. The employment hereunder shall commence on the Effective
Date and end on June 30, 2010 (the "'Expiration Date"), unless terminated
earlier pursuant to Paragraph 4 of this Agreement (the "Term of Employment").
This Agreement shall automatically renew for successive terms of one (1) year
(each a "Renewal Term") commencing on the first day immediately following the
Expiration Date, unless such renewal is objected to by either the Company or the
Executive by giving prior written notice more than ninety (90) days and less
than one hundred and twenty (120) days prior to the scheduled Expiration Date.
In the event of such renewal, the last day of each successive Renewal Term shall
be deemed the Expiration Date.


3. Compensation and Other Related Matters.


(a) Salary. As compensation for services rendered hereunder, the Executive shall
receive an annual base salary of three hundred sixty thousand dollars ($360,000)
(the “Annual Base Salary”), which salary shall be paid in accordance with the
Company's then prevailing payroll practices for its officers and shall be
subject to review annually by the Board of Directors.


(b) Annual Cash Bonus.


(i)
For the period from the Effective Date through June 30, 2008, the Executive
shall be eligible to receive an annual cash bonus of up to ($175,000*N)/366
where N equals the number of days from the Effective Date through June 30, 2008
(the “First Annual Bonus”).  Eighty percent (80%) of the First Annual Bonus
shall be paid to the Executive in the first payroll period after the Company’s
Annual Report on Form 10-K for fiscal 2008 (“2008 Form 10-K”) is filed with the
SEC, if Executive serves as the Company’s Chief Executive Officer on the date
the 2008 Form 10-K is filed and the 2008 Form 10-K is filed no later than
December 31, 2008.  Up to the remaining twenty percent (20%) of the First Annual
Bonus shall be payable to the Executive in the same payroll period, at the sole
discretion of the Board of Directors, after taking into account the Executive’s
performance, provided that such payment shall be made, if at all, no later than
March 15, 2009.



(ii)
For the period from July 1, 2008 through June 30, 2009, the Executive shall be
eligible to receive an annual cash bonus of up to $175,000 (the “Second Annual
Bonus”).  Twenty percent (20%) of the Second Annual Bonus shall be paid to the
Executive in the first payroll period after the Company’s Annual Report on Form
10-K for fiscal 2009 (“2009 Form 10-K”) is filed with the SEC, if the Executive
serves as the Company’s Chief Executive Officer on the date the 2009 Form 10-K
is filed and the 2009 Form 10-K is filed no later than December 31, 2009.  Up to
the remaining eighty percent (80%) of the Second Annual Bonus shall be payable
to the Executive in the same payroll period, at the sole discretion of the Board
of Directors, after taking into account the Executive’s performance, provided
that such payment shall be made, if at all, no later than March 15, 2010.



(iii)
For the period from July 1, 2009 through June 30, 2010, the Executive shall be
eligible to receive an annual cash bonus of up to $175,000 (the “Third Annual
Bonus”).  Up to one hundred percent (100%) of the Third Annual Bonus shall be
payable to the Executive in the first payroll period after the Company’s Annual
Report on Form 10-K for fiscal 2010 (“2010 Form 10-K”) is filed with the SEC, if
Executive serves as the Company’s Chief Executive Officer on the date the 2010
Form 10-K is filed and the 2010 Form 10-K is filed no later than December 31,
2010.  The Third Annual Bonus is payable at the sole discretion of the Board of
Directors, after taking into account the Executive’s performance, provided that
such payment shall be made, if at all, no later than March 15, 2011.


--------------------------------------------------------------------------------



(c)  Equity Compensation.


(i)
Stock Options.  The Executive shall be granted 100,000 non-qualified stock
options (the “Options”) to purchase shares of the Company's Common Stock, par
value $.10 per share (the “Stock”), under the Company’s 2003 Equity Incentive
Plan (the “Plan”) and the Company’s standard stock option agreement (the “Option
Agreement”).  In addition to the terms set forth in the Plan and Option
Agreement, the Employer and the Executive agree as follows:



a.
Vesting. Subject to continued employment of the Executive, the Options shall
vest and become exercisable as follows: Twenty-five thousand (25,000) Options
shall become exercisable on each of the first, second, third and fourth
anniversary of the Effective Date.  In addition, upon an acquisition or sale of
the Company as defined in Paragraph 5(g) below, all remaining unvested Options
shall become immediately vested.



b.
Exercise. The Options shall be exercisable at a price equal to Fair Market Value
(as defined in the Plan) on the date of grant (the “Strike Price”).  The Options
terminate five years after the commencement of the Term of Employment.



(ii)
Performance Shares. The Executive shall be granted one hundred fifteen thousand
(115,000) restricted shares of Stock (the “Performance Shares”) under the terms
of the Company's Plan and an applicable restricted stock agreement.



a.
11,250 of the Performance Shares (the “Initial Performance Shares”) shall vest
upon the filing of the 2008 Form 10-K with the SEC if the Board of Directors
determines that the performance metrics setting out the vesting requirements for
the Initial Performance Shares are achieved.  The performance metrics for the
Initial Performance Shares shall be determined by the Compensation Committee of
the Board of Directors and the Executive on or before September 30, 2007.



b.
3,750 of the Performance Shares shall vest upon the filing of the 2008 Form 10-K
with the SEC.



c.
37,500 of the Performance Shares (the “Second Performance Shares”) shall vest
upon the filing of the 2009 Form 10-K with the SEC if the Board of Directors
determines that the performance metrics setting out the vesting requirements for
the Second Performance Shares are achieved.  The performance metrics for the
Second Performance Shares shall be determined by the Compensation Committee of
the Board of Directors and the Executive on or before June 30, 2008.



d.
12,500 of the Performance Shares shall vest upon the filing of the 2009 Form
10-K with the SEC.



e.
37,500 of the Performance Shares (the “Third Performance Shares”) shall vest
upon the filing of the 2010 Form 10-K with the SEC if the Board of Directors
determines that the performance metrics setting out the vesting requirements for
the Third Performance Shares are achieved.  The performance metrics for the
Third Performance Shares shall be determined by the Compensation Committee of
the Board of Directors and the Executive on or before June 30, 2009.



f.
12,500 of the Performance Shares shall vest upon the filing of the 2010 Form
10-K with the SEC.



All unvested Performance Shares shall terminate and be forfeit by the Executive
upon the termination of Executive’s employment or if they do not vest pursuant
to the performance metrics set forth in Section 3(ii).  Upon an acquisition or
sale of the Company as defined in Paragraph 5(g) below, any unvested (and not
forfeited) Performance Shares shall terminate and the Executive shall be paid
cash pursuant to the following formula for each terminated share:  Two times the
difference between the price per share of Stock paid by the acquirer and the
Strike Price per share of Stock.


(d) Other Benefits. The fringe benefits, perquisites and other benefits of
employment, including four (4) weeks vacation each year, to be provided to the
Executive shall be equivalent to such benefits and perquisites as are provided
to other senior executives of the Company as amended from time to time.


(e) Reimbursement. Subject to policies established from time to time by the
Company, the Company shall reimburse Executive for the reasonable expenses
incurred by him in connection with the performance of his duties hereunder,
including but not limited to, travel expenses and entertainment expenses, for
which the Executive shall account to the Company in a manner sufficient to
conform to Internal Revenue Service requirements.


--------------------------------------------------------------------------------



(f)  Relocation Expenses.  The Executive shall relocate to the Kansas City,
Missouri metropolitan area, within six months of the date hereof.  From the
Effective Date, the Executive will be officed at the Company’s Lenexa, Kansas
offices during the term of this Agreement.  The Company will provide the
Executive $80,000 to reimburse the Executive for the Executive’s moving costs
and expenses, payable no later than March 15, 2008.


4. Termination.


(a) Disability. If, as a result of the incapacity of the Executive due to
physical or mental illness, the Executive is unable to perform substantially and
continuously the duties assigned to him hereunder for a period of three (3)
consecutive months or for a non-consecutive period of nine (9) months during the
Term of Employment, the Company may terminate his employment for "Disability"
upon thirty (30) days prior written notice to the Executive.


(b) Death. The Executive's employment shall terminate immediately upon the death
of the Executive.


(c) Cause. The Company shall be entitled to terminate the Executive's employment
for "Cause." Termination by the Company of the employment of the Executive for
"Cause" shall mean termination based upon (i) the failure by the Executive to
follow directions communicated to him by the Chairman of the Board of Directors;
(ii) the willful engaging by the Executive in conduct which is injurious to the
Company, monetarily or otherwise; (iii) a conviction of, a plea of nolo
contendere, a guilty plea or confession by the Executive to an act of fraud,
misappropriation or embezzlement or to a felony; (iv) the Executive's habitual
drunkenness or use of illegal substances; (v) a breach by the Executive of this
Agreement; or (vi) an act of neglect or misconduct which the Company deems in
good faith to be good and sufficient cause.  Executive hereby represents and
warrants that he has never been convicted of an act of fraud, misappropriation,
embezzlement or a felony, and Executive further warrants that during the Term of
this Agreement, he will give the Company immediate notice of any charge against
the Executive relating to any of the foregoing.


(d) Termination Without Cause. The Executive shall have the right to terminate
the Executive's employment without cause at any time upon ninety (90) days prior
written notice.  The Company shall have the right to terminate the Executive’s
employment without cause at any time without notice.  The giving of notice by
either party pursuant to Section 2 to prevent the renewal of this Agreement
shall not be deemed a termination of Executive’s employment without cause.


(e) Good Reason. The Executive may terminate his employment with the Company for
"'Good Reason" after giving the company five business days notice and the
opportunity to cure.  Termination by the Executive of his employment for "Good
Reason" shall mean termination based upon (i) a significant diminution in the
Executive's material duties and responsibilities without the Executive's express
written consent; (ii) a significant reduction by the Company in the Executive's
base salary; or (iii) an acquisition or sale of the Company by or to a third
party as defined in Paragraph 5(g).


5. Compensation Upon Termination or During Disability


(a) Disability. During any period that the Executive fails to perform his
full-time duties with the Company for a three-month period as a result of
incapacity due to physical or mental illness (the "Disability Period"), the
Executive shall continue to receive his Annual Base Salary at the rate set forth
in Paragraph 3(a) of this Agreement, less any compensation payable to the
Executive under the applicable disability insurance plan of the Company during
the Disability Period, until this Agreement is terminated pursuant to Paragraph
4(a) hereof. Thereafter, or in the event the Executive's employment shall be
terminated by reason of his death, the Executive's benefits shall be determined
under the Company's insurance and other compensation programs then in effect in
accordance with the terms of such programs and the Company shall have no further
obligation to the Executive under this Agreement.


(b) Death. In the event of the Executive's death, the Executive's beneficiary
shall be entitled to receive the Executive's Annual Base Salary at the rate set
forth in Paragraph 3(a) of this Agreement until the date of his death.
Thereafter, the Company shall have no further obligation to the Executive or the
Executive's beneficiary under this Agreement.


(c) Cause. If the Executive's employment shall be terminated by the Company for
"Cause" as defined in Paragraph 4(c) of this Agreement, the Company shall
continue to pay the Executive his Annual Base Salary at the rate set forth in
Paragraph 3(a) of this Agreement through the date of termination of the
Executive's employment. Thereafter, the Company shall have no further obligation
to the Executive under this Agreement.
 
(d) Termination Without Cause. If the Company voluntarily terminates the
Executive's employment with the Company pursuant to Paragraph 4(d) of this
Agreement, the Company shall until the earlier of the twelve month anniversary
of the termination of employment or the commencement of Executive’s employment
at a successor employer, pay the Executive an amount equal to twelve months of
the Executive's Annual Salary at the highest rate in effect during the period of
the Executive's employment, payable in twelve equal monthly installments.
Additionally, until the earlier of the twelve month anniversary of the
termination of employment, or the commencement of the provision of health
benefits to the Executive by a successor employer, the Company will pay the
Executive’s COBRA premiums for the same health insurance coverage as immediately
before the date of the termination. Thereafter, the Executive acknowledges that
the Company shall have no further obligation to the Executive under this
Agreement.  Notwithstanding the foregoing, the Company shall only be obligated
to make the payments set forth in this section after the Executive delivers to
the Company an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees (a copy of the current form of release is attached hereto)
subject to any changes as required under applicable law to give effect to its
intent and purpose; and after delivery to the Company of a resignation from all
offices, directorships and fiduciary positions with the Company, its affiliates
and employee benefit plans.


--------------------------------------------------------------------------------



(e) Termination for Good Reason. If the Executive terminates his employment for
Good Reason with the Company pursuant to Paragraph 4(e) of this Agreement, the
Company shall until the earlier of the twelve month anniversary of the
termination of employment or the commencement of Executive’s employment at a
successor employer pay the Executive an amount equal to twelvemonths of the
Executive's Annual Base Salary at the highest rate in effect during the period
of the Executive's employment, payable in twelve equal monthly installments.
Additionally, until the earlier of the twelve month anniversary of the
termination of employment, or the commencement of the provision of health
benefits to the Executive by a successor employer, the Company will pay the
Executive’s COBRA premiums for the same health insurance coverage as immediately
before the date of the termination. Thereafter, the Executive acknowledges that
the Company shall have no further obligation to the Executive under this
Agreement.  Notwithstanding the foregoing, the Company shall only be obligated
to make the payments set forth in this section after the Executive delivers to
the Company an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.


(f) Acquisition or Sale ofCompany. If a third party described in Paragraph 5(g)
of this Agreement terminates the Executive due to "an acquisition or sale of the
Company", as described in Paragraph 5(g) below, the Company shall pay the
Executive an amount equal to twelve months of Executive's Annual Base Salary at
the rate in effect at the date of termination of the Executive's employment
during the period of the Executive's employment, payable in twelve equal monthly
installments. Until the earlier of the twelve month anniversary of the
termination of employment, or the commencement of the provision of health
benefits to the Executive by a successor employer, the Company will pay the
Executive’s COBRA premiums for the same health insurance coverage as immediately
before the date of the termination. Thereafter, the Executive acknowledges that
the Company shall have no further obligation to the Executive under this
Agreement.  Notwithstanding the foregoing, the Company shall only be obligated
to make the payments set forth in this section after the Executive delivers to
the Company an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.


(g) Definition. For purposes hereof, "an acquisition or sale of the Company" to
or by "a third party" shall mean the occurrence of any transaction or series of
transactions which within a six (6) month period result in (i) greater than
fifty percent (50%) of the then outstanding shares of Common Stock of the
Company (for cash, property including, without limitation, stock in any
corporation or other third party legal entity, indebtedness or any combination
thereof) have been redeemed by the Company or purchased by a third party not
previously affiliated with the Company, or exchanged for shares in any other
corporation or other third party legal entity not previously affiliated with the
Company, or any combination of such redemption, purchase or exchange, (ii)
greater than fifty percent (50%) in book value of the Company's gross assets are
acquired by a third party not previously affiliated with the Company (for cash,
property including, without limitation, stock in any corporation whether or not
unaffiliated with the Company, indebtedness of any person or any combination
thereof), or (iii) the Company is merged or consolidated with another private or
public corporation or other third party legal entity and the former holders of
shares of Common Stock of the Company own less than 25% of the voting power of
the acquiring, resulting or surviving corporation or other third party legal
entity. For the purposes hereof a director or officer of the Company shall be
considered "affiliated with the Company."


(h) Termination Without Cause.  If the Employee voluntarily resigns his
employment with the Company pursuant to Paragraph 4(d) of this Agreement, the
Company shall pay the Executive  during the ninety (90) day notice period (if
the Executive remains employed during such period) an amount equal to three (3)
months of the Executive's Annual Base Salary at highest rate in effect during
the period of the Executive's employment, in accordance with the Company’s
normal payroll practices, and shall provide health insurance for such
three-month period (if the Executive remains employed during such period). After
the last of such payments or after the Executive’s employment ends, the
Executive acknowledges that the Company shall have no further obligation to the
Executive under this Agreement.


6. Confidentiality and Restrictive Covenants.


(a) The Executive acknowledges that:


(i) the business in which the Company is engaged is intensely competitive and
his employment by the Company will require that he have continual access to and
knowledge of confidential information of the Company, including, but not limited
to, the nature and scope of its products, the object and source code offered,
marketed or under development by the Company or under consideration by the
Company for development, acquisition, or marketing by the Company and the
documentation prepared or to be prepared for use by the Company (and the phrase
"by the Company" shall include other vendors, licensees or and resellers and
value-added resellers of the Company's products or proposed product) and the
Company's plans for creation, acquisition, improvement or disposition of
products or software, expansion plans, financial status and plans, products,
improvements, formulas, designs or styles, method of distribution, lists of
remarketing and value-added and other resellers customer lists and contact
lists, product development plans, rules and regulations, personnel information
and trade secrets of the Company, all of which are of vital importance to the
success of the Company's business, provided that Confidential Information will
not include information which has become publicly known otherwise than through a
breach by Executive of the provisions of this Agreement (collectively,
"Confidential Information");


--------------------------------------------------------------------------------



(ii)  the direct or indirect disclosure of any Confidential Information would
place the Company at a serious competitive disadvantage and would do serious
damage, financial and otherwise, to the Company's business;


(iii)  by his training, experience and expertise, the Executive's services to
the Company will be special and unique; and


(iv)  if the Executive leaves the Company's employ to work for a competitive
business, in any capacity, it would cause the Company irreparable harm.


(b)  Covenant Against Disclosure. The Executive therefore covenants and agrees
that all Confidential Information relating to the business products and services
of the Company, any subsidiary, affiliate, seller or reseller, value-added
vendor or customer shall be and remain the sole property and confidential
business information of the Company, free of any rights of the Executive. The
Executive further agrees not to make any use of the confidential information
except in the performance of his duties hereunder and not to disclose the
information to third parties, without the prior written consent of the Company.
The obligations of the Executive under this Paragraph 6 shall survive any
termination of this Agreement. The Executive agrees that, upon any termination
of his employment with the Company, all Confidential Information in his
possession, directly or indirectly, that is in written or other tangible or
readable form (together with all duplicates thereof) will forthwith be returned
to the Company and will not be retained by the Executive or furnished to any
third party, either by sample, facsimile, film, audio or video cassette,
electronic data, verbal communication or any other means of communication.


(c)  Non-competition. The Executive agrees that, during the Term of Employment
and for a period of twelve months following the date of termination of the
Executive's employment with the Company,  the Executive will not own,
manage,  or be connected as an officer, employee or director with, or aid or
assist anyone else in the conduct of, any entity or business which competes with
any business conducted by the Company or any of its subsidiaries or affiliates,
in the United States, Canada and the UK and any other area where such business
is being conducted on the date the Executive's employment is terminated
hereunder. Notwithstanding the foregoing the Executive's ownership of securities
of a public company engaged in competition with the Company not in excess of
five (5%) percent of any class of such securities shall not be considered a
breach of the covenants set forth in this Paragraph 6.


(d)  Further Covenant. Until the date which is one (1) year after the date of
the termination of the Executive's employment hereunder for any reason, the
Executive will not, directly or indirectly, take any of the following actions,
and, to the extent the Executive owns, manages, operates, controls, is employed
by or participates in the ownership, management, operation or control of, or is
connected in any manner with, any business of the type and character engaged in
and competitive with that conducted by the Company or any of its subsidiaries or
affiliates during the period of the Executive's employment, the Executive
will  not encourage or participate in any of the following actions on behalf of
such business:


(i) persuade or attempt to persuade any customer of the Company or any seller,
reseller or value-added vendor of the Company or of its products to cease doing
business with the Company or any of its subsidiaries or affiliates, or to reduce
theamount of business it does with the Company or any of its subsidiaries or
affiliates;


(ii) solicit for himself or any entity the business of (A) any customer of the
Company or any of its subsidiaries or affiliates, or (B) any seller, reseller
or-value-added vendor of the Company, or of its products, or (C) solicit any
business from a customer which was a customer of the Company or any of its
subsidiaries or affiliates within twelve months prior to the termination of the
Executive's employment; and


(iii) persuade or attempt to persuade any employee of the Company or any of
itssubsidiaries or affiliates or any individual who was an employee of the
Company or any of its subsidiaries or affiliates, at any time during the
six-month period prior to the Executive's termination of employment, to leave
the employ of the Company or any of its subsidiaries or affiliates.


7. Intellectual Property. The Executive hereby agrees that any and all (i)
software, object code, source code, and documentation, (ii) any improvements,
inventions, discoveries, formulae, processes, methods, know-how, confidential
data, patents, trade secrets, (iii) Food and Drug Administrative ("FDA")
applications seeking approval by the FDA, information contained in the Forms
510-k of the FDA and approvals from FDA, and (iv) other proprietary information
made, developed or created by the Executive (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular working hours of work or otherwise) during
the period of his employment with the Company, which may be directly or
indirectly useful in, or relate to, the business being carried out by the
Company or any of its subsidiaries or affiliates, shall be promptly and fully
disclosed by the Executive to the Board of Directors and shall be the Company's
exclusive property as against the Executive, and the Executive shall promptly
deliver to the Board of Directors of the Company all papers, drawings, models,
data and other material relating to any invention made, developed or created by
him as aforesaid.


The Executive shall, upon the Company's request and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company's counsel to direct issuance of patents, copyrights and FDA applications
or approvals of the Company with respect to such inventions or work product or
improvements or enhancements as are to be the Company's exclusive property as
against the Executive under this Paragraph 7 or to vest in the Company title to
such inventions as against the Executive, the expense of securing any such
patent or copyright, to be borne by the Company.


--------------------------------------------------------------------------------



8. Breach by Employee. Both parties recognize that the services to be rendered
under this Agreement by the Executive are special, unique and extraordinary in
character, and that in the event of a breach by Employee of the terms and
conditions of the Agreement to be performed by him, then the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either in law or in equity, to enforce the specific
performance thereof by the Executive. Without limiting the generality of the
foregoing, the parties acknowledge that a breach by the Executive of his
obligations under Paragraph 6 or 7 would cause the Company irreparable harm,
that no adequate remedy at law would be available in respect thereof and that
therefore the Company would be entitled to seek injunctive relief with respect
thereto.


9. Arbitration. Without precluding acting to obtain specific performance and/or
injunctive relief pursuant to Paragraph 8 above, in the event of any dispute
between the parties hereto arising out of or relating to this Agreement or the
employment relationship, including, without limitation, any statutory claims of
discrimination, between the Company and the Executive (except any dispute with
respect to Paragraphs 6 and 7 hereof), such dispute shall be settled by
arbitration in the City of Kansas City, State of Kansas, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association. The parties hereto agree that the arbitral
panel shall also be empowered to grant injunctive relief to a party, which may
be included in any award. Judgment upon the award rendered, including injunctive
relief, may be entered in any court having jurisdiction thereof. Notwithstanding
anything herein to the contrary, if any dispute arises between the parties under
Paragraphs 6 or 7, neither the Executive nor the Company shall be required to
arbitrate such dispute or claim, but each party shall have the right to
institute judicial proceedings in any court of competent jurisdiction with
respect to such dispute or claim. If such judicial proceedings are instituted,
the parties agree that such proceedings shall not be stayed or delayed pending
the outcome of any arbitration proceeding hereunder.


10. Conformance to Section 409A.  Notwithstanding any provisions of this
Agreement to the contrary, in the event that the Company determines that any
provision of this Agreement may violate or otherwise not comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), the
Company may, without the consent of the Executive: (i) adopt such amendments to
this Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended treatment of this
Agreement or the benefits provided by this Agreement and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A.


11. Miscellaneous.


(a) Successors; Binding Agreement. This Agreement and the obligations of the
Company hereunder and all rights of the Executive hereunder shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, provided, however, that the duties of
the Executive hereunder are personal to the Executive and may not be delegated
or assigned by him.


(b) Notice. All notices of termination and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, delivered by an express delivery (one day service),
delivered by telefax and confirmed by express mail or one day express delivery
service, or mailed by United States registered mail, return receipt requested,
addressed as follows:



 
If to the Company:
 
Mediware Information Systems, Inc.
 
11711 West 79th Street
 
Lenexa, KS  66214
     
If to the Executive:
 
Thomas Mann
 
Mediware Information Systems, Inc.
 
11711 West 79th Street
 
Lenexa, KS 66214



or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without regard to the conflict
of law rules thereof.


(d) Waivers. The waiver of either party hereto of any right hereunder or of any
failure to perform or breach by the other party hereto shall not be deemed a
waiver of any other right hereunder or of any other failure or breach by the
other party hereto, whether of the same or a similar nature or otherwise. No
waiver shall be deemed to have occurred unless set forth in writing executed by
or on behalf of the waiving party. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


--------------------------------------------------------------------------------



(e) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope or activity, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law.


(f) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.


(g) Entire Agreement. This Agreement (including the applicable stock option and
restricted stock agreements) sets forth the entire agreement and understanding
of the parties in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of either party in respect of said subject matter.


(i) Headings Descriptive. The headings of the several paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any of this Agreement.


(j) Capacity. The Executive represents and warrants that he is not a party to
any agreement that would prohibit him from entering into this Agreement or
performing fully his obligations hereunder.
 
(k)  Indemnification.  The Executive, while serving as an officer and/or
director of the Company, shall have the benefits of the applicable
indemnification provisions set forth in the charter and By-laws of the Company
and of the applicable insurance protections set forth in the Company’s
applicable insurance policies.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.



 
EXECUTIVE:
 
MEDIWARE INFORMATION SYSTEMS, INC:  
                         
Thomas K. Mann
 
By:
         
Name: 
LAWRENCE AURIANA
       
Title:
CHAIRMAN
 

 
 

--------------------------------------------------------------------------------
